Citation Nr: 0528313	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  99-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative changes, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a separate rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity 
associated with lumbosacral strain with degenerative changes.  

3.  Entitlement to a separate rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity 
associated with lumbosacral strain with degenerative changes.

4.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 RO rating 
decision, which denied the veteran's claim of entitlement to 
a rating in excess of 10 percent for his lumbosacral strain.  
In a July 1999 rating decision, the RO granted a 20 percent 
rating for the veteran's low back disability, recharacterized 
as lumbosacral strain with degenerative changes, effective in 
October 1996.  The veteran continued his appeal for a higher 
rating.  

This case has previously been before the Board in January 
2001, May 2003, and December 2004, and on each occasion it 
was remanded to the RO for additional development.  

As noted in the December 2004 remand, the issue of a total 
disability rating based on individual unemployability due to 
service-connected disability had reasonably been raised by 
the veteran at a September 2004 hearing at the RO conducted 
by the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the 
claims file.  The Board again refers to the RO for 
appropriate consideration this issue of a total disability 
rating, as such has not been developed or certified for 
appellate review.  

In a rating decision of May 2005, the RO granted separate 
ratings of 10 percent for each lower extremity, for 
peripheral neuropathy associated with the service-connected 
lumbosacral strain with degenerative changes, effective in 
May 2005.  The veteran continued his appeal for higher 
ratings in relation to his lumbosacral spine disabilities.  

The issue of entitlement to service connection for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's service-connected lumbosacral spine 
disabilities are manifested by complaints of pain with 
mobility, bending and lifting; clinical findings consist of 
lumbosacral pain, moderate limitation of motion (48 degrees 
of forward flexion, 18 degrees of backward extension, 18 
degrees of left lateral bending, 15 degrees of right lateral 
bending, and rotation of 5 degrees bilaterally), X-ray 
findings of mild hypertrophic spurring at L5, and MRI 
findings of minimal generalized disc bulge at the L4-5 and 
L5-S1 levels without evidence of focal herniated nucleus 
pulposus or significant canal or foraminal stenosis.  

3.  Beginning in May 2005, chronic neurologic manifestations 
associated with the veteran's service-connected degenerative 
disc disease were specifically identified and shown to 
consist of bilateral mild sensory radiation or radiculopathy 
down the lower extremities.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected lumbosacral strain with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003) and Diagnostic Codes 5237, 5243 (effective on September 
26, 2003).

2.  The criteria for the assignment of a separate rating in 
excess of 10 percent for the service-connected peripheral 
neuropathy of the left lower extremity associated with 
lumbosacral strain with degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, including Diagnostic Code 8520 (2004).

3.  The criteria for the assignment of a separate rating in 
excess of 10 percent for the service-connected peripheral 
neuropathy of the right lower extremity associated with 
lumbosacral strain with degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, including Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO rating decision in January 1997, which was 
prior to the enactment of the Act.  At any rate, as explained 
herein below, the VCAA notice complied with the requirements 
of the VCAA as interpreted by the Court in Pelegrini II.  The 
Board finds that the timing of the VCAA notice is not 
prejudicial to the veteran because it was sent prior to the 
transfer of the case to the Board for appellate consideration 
in August 2005, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in February 2005, the 
RO advised the veteran of what was required to prevail on his 
claim for an increased rating, what specifically VA had done 
and would do to assist in that claim, and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to inform it of 
any additional evidence or information that would support his 
claim, and to submit any evidence in his possession that 
pertained to his claim.  

Further, the veteran was provided with a copy of the rating 
decisions dated in January 1997, June 2003, and May 2005, 
setting forth the general requirements of applicable law 
pertaining to claims for an increased rating.  In the rating 
decisions, the RO also informed the veteran of the reasons 
for its determinations and the evidence it had considered in 
its considerations.  The general advisements were reiterated 
in the statement of the case issued in July 1999, as well as 
in the supplemental statements of the case issued in October 
1999, June 2002, August 2002, June 2003, March 2004, and June 
2005.  These documents included the old and revised 
diagnostic criteria pertinent to the evaluation of the low 
back.  (The Board, too, in a letter of March 2003 advised the 
veteran of regulatory amendments relevant to rating the 
veteran's lumbosacral spine disability.)  The March 2004 
supplemental statement of the case also contained the 
regulations promulgated in light of the VCAA and the United 
States Code cites relevant to the VCAA.  The statement of the 
case and supplemental statements of the case also provided 
the veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through these documents, the RO informed the veteran of 
the information and evidence needed to substantiate his 
claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decisions, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim for an increased rating, and the parties responsible 
for obtaining that evidence.  With regard to notification, 
all the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in September 2004.  The RO has obtained the 
veteran's VA medical treatment records, such as those from 
Bay Pines VA Medical Center, and private treatment records 
identified by him, to include those from Michael Meriwether, 
M.D.  He has not identified any additionally available 
evidence for consideration in his appeal.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA examinations in July 1998, June 2002, 
November 2003, and May 2005, specifically to evaluate the 
current nature and severity of all lumbosacral spine 
disability.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

At present, the veteran's service-connected lumbosacral 
strain with degenerative changes is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003), for intervertebral disc 
syndrome.  Further, effective in May 2005, he is separately 
rated at 10 percent for each lower extremity for peripheral 
neuropathy associated with lumbosacral strain with 
degenerative changes under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, for mild incomplete paralysis of the sciatic 
nerve.

It is noted that during the course of the veteran's appeal, 
the regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 23, 2002 and again 
effective September 26, 2003.  See 67 Fed. Reg. 54,345-49 
(August 22, 2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).  
According to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

In cases such as this, the General Counsel's opinion (i.e., 
VAOPGCPREC 7-03 (November 19, 2003)) dictates that the 
"old" criteria for evaluating spine disabilities apply 
prior to the changes in regulation and that the revised 
criteria apply thereafter.  In addition, the Board notes that 
the retroactive reach of the revised regulations under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The law, as 
applied to the existing facts of this case, is discussed 
herein below.  

It is noted that the pertinent medical evidence in the file 
consists of VA examinations conducted in July 1998, June 
2002, November 2003, and May 2005; VA outpatient records; 
records considered in the Social Security Administration's 
March 1998 decision to grant disability benefits; and private 
treatment reports from Michael Meriwether, M.D., A. M. 
Eckhouse, D.O., and various chiropractors.  

A.  Criteria effective prior to September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability rating under the evaluation criteria 
effective prior to September 23, 2002.  

Under the "old" rating criteria for evaluating lumbosacral 
strain, a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  There is no 
medical evidence that the veteran's lumbosacral strain is of 
a severe degree such that a rating in excess of 20 percent is 
in order under Code 5295.  

For example, at the time of a July 1998 VA examination, the 
veteran's back had no fixed deformity or postural 
abnormality, and his range of motion in terms of forward 
flexion (68 degrees) and lateral flexion (20 degrees to the 
left and 25 degrees to the right) was no more than moderate 
in degree.  He wore a back brace.  The veteran demonstrated 
relatively similar clinical findings at the time of VA 
examinations in June 2002, November 2003, and May 2005, as 
well as at the time of an orthopedic evaluation by Dr. 
Eckhouse in October 2000.  (The November 2003 VA examination 
showed slightly more restricted motion and the May 2005 VA 
examination showed less restriction.)  It is noted that at 
the time of a July 2001 private evaluation by a chiropractor, 
the lumbar range of motion was limited (e.g., flexion of 20 
out of 60, left lateral flexion of 10 out of 25 and right 
lateral flexion of 15 out of 25), and muscular spasm was 
moderate at most.  Such chiropractic findings, while 
deviating from the objective findings of the VA examiners, 
are still in the judgment of the Board properly evaluated as 
20 percent under Code 5295.  Further, Dr. Meriwether's 
finding of mild muscle spasm on an evaluation in March 2003 
is consistent with no more than a 20 percent rating.  There 
are no clinical findings that demonstrate that the veteran's 
disability picture is more appropriately evaluated with the 
next higher (e.g., 40 percent) rating under the Code.  

Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a 20 percent rating is for 
assignment for moderate intervertebral disc syndrome, with 
recurrent attacks.  A 40 percent rating is provided where 
there is evidence of severe recurring attacks with 
intermittent relief.  A rating of 60 percent requires a 
pronounced disorder, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  The medical evidence does not show that 
the veteran's low back disability is productive of severe 
recurring attacks in relation to his disc disease, as 
explained below.  

Private records show that in March 1997 an MRI of the lumbar 
spine revealed minimal generalized disc bulge at the L4-5 and 
L5-S1 levels without evidence of focal herniated nucleus 
pulposus or significant canal or foraminal stenosis.  The 
veteran had a percutaneous lumbar discectomy in July 1997.  
VA outpatient records show that in 1999 the veteran 
complained of pain radiating down the right leg.  A VA MRI of 
the lumbar spine in October 1999 showed that the veteran's 
disc bulging was stable, and another (private) MRI in June 
2000 showed no change from the previous MRIs.  Dr. Eckhouse 
in October 2000 found no clinical evidence of decreased 
reflexes or muscle atrophy.  A July 2001 VA outpatient record 
indicates that the veteran had some atrophy of the 
musculature of the right lower extremity, which was probably 
related to his spinal disease.  In any case, a neurologic 
evaluation by a chiropractor that same month indicated that 
sensation was intact and that there was 4/5 on muscle testing 
of the lower extremities.  Reflexes of the lower extremities 
were present, with a trace at the Achilles.  At the time of a 
June 2002 VA examination, sensation to touch and pinprick in 
the lower extremities was present and deep tendon reflexes 
were 1+ and equal in the knees and ankles.  Dr. Meriwether 
found no significant neurologic findings at the time of a 
March 2003 evaluation.  At the time of a November 2003 VA 
examination, the veteran complained of bilateral 
radiculopathy to the mid-calf but reported that it was not as 
bad as it was prior to his surgery.  A September 2004 VA 
outpatient record indicated a complaint of persistent back 
pain with periodic numbness in both ankles and a certain 
degree of leg weakness.  A VA physical therapy report in 
March 2005 indicated that the veteran's lower extremities had 
1+ reflexes and were intact to sensation in all dermatomes.  
Further his lower extremity strength was measured as 5/5, 
otherwise 4+/5.  At the time of a May 2005 VA examination, 
there were no focal neurological signs.  Sensation to touch 
and pinprick, muscle tone, and power were all within normal 
limits bilaterally.  There was no muscle atrophy.  The 
examiner opined that the veteran likely had bilateral mild 
sensory radiation or radiculopathy down to his lower 
extremities.  Given the foregoing clinical findings, the 
Board finds that a higher rating (i.e., 40 percent) under 
Code 5293 is clearly not in order.  That is, the overall 
objective evidence simply does not demonstrate severe 
recurring attacks associated with disc disease.  

Other applicable rating criteria effective prior to September 
2002 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5010, for 
arthritis due to trauma.  Such is substantiated by X-ray 
findings and rated as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  It was noted at the time of a July 1998 VA 
examination that previous X-rays of the lumbar spine showed 
some mild hypertrophic spurring at L5 but were otherwise 
negative.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 40 percent rating.  
After reviewing the record, the Board finds that the 
objective evidence demonstrates that the veteran's lumbar 
spine is not so severely limited in motion such that a 40 
percent rating would be in order under Code 5293.  As 
previously noted in relation to evaluating the veteran's low 
back under Code 5295, his motion restrictions are no more 
than moderate in degree.  Range of motion studies of the 
veteran's lumbar spine were performed at the time of all the 
VA examinations, as well as by private physicians and 
chiropractors.  With the exception of the July 2001 study 
performed by a chiropractor (whose measurements evidently 
were to a different scale than all other examiners of 
record), as noted above, the measurements demonstrating the 
most restrictive lumbar motion were obtained at the time of a 
November 2003 VA examination, as follows:  48 degrees of 
forward flexion, 18 degrees of backward extension, 18 degrees 
of left lateral bending, 15 degrees of right lateral bending, 
and 5 degrees of rotation bilaterally.  Such findings clearly 
demonstrate that the veteran's limitation of motion is 
moderate at worst.  Thus, overall the low back impairment in 
relation to limitation of motion is most appropriately 
evaluated as 20 percent under Code 5292.  

The Board has also considered the veteran's complaints on 
examination that he had low back pain that was exacerbated by 
certain activities such as lifting, repetitive movements, 
standing for any prolonged period of time, and walking for 
any distance.  In furnishing range of motion findings, 
private and VA examiners remarked on pain in the low back and 
flare-ups with certain activities.  In fact, the VA examiner 
at the time of the June 2002 and November 2003 examinations 
specifically commented that measurements of lumbar range of 
motion were taken with attention to pain, fatigue, weakness, 
lack of endurance, and incoordination.  The May 2005 VA 
examiner remarked that there was no additional range of 
motion loss due to these factors.  There were no private 
examiners that furnished range of motion in consideration of 
these factors.  In short, the Board finds that there is no 
credible objective evidence to show that pain on use or 
during flare-ups results in additional functional limitation 
to the extent that under the limitation-of-motion codes the 
low back disability would be more than 20 percent disabling.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

B.  Criteria effective on September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability under evaluation criteria which became 
effective on September 23, 2002.  

The criteria for evaluating limitation of motion of the 
lumbar spine and lumbosacral strain, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously shown herein 
above, there is no objective evidence to show that an 
increased rating under Codes 5003, 5010, 5292, and 5295 is 
warranted.  

The regulation pertaining to evaluating intervertebral disc 
syndrome was revised, however, effective on September 23, 
2002.  Under the revised criteria, intervertebral disc 
syndrome is to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a 60 percent rating.  

The revised code has accompanying notes.  Note (1): For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2): When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  Note (3): If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Code 5293 
(effective September 23, 2002).

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis of this nerve, whether the 
less than total paralysis is due to the varied level of the 
nerve lesion or to partial nerve regeneration.  An 80 percent 
evaluation requires complete paralysis.  When there is 
complete paralysis the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 
8720.  

As previously shown in the section herein above, there is no 
objective evidence to show that an increased rating under the 
"old" Code 5293 is warranted.  With respect to the revised 
rating criteria, the Board notes that the retroactive reach 
of the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change, or September 
23, 2002.  With that in mind, the Board finds that the 
medical evidence does not demonstrate that the veteran's 
service-connected lumbosacral spine disability has resulted 
in intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months so as to warrant assignment 
of the next higher rating (i.e., 40 percent) under the 
revised criteria.  The VA and private medical records do not 
show that a physician prescribed the veteran bed rest for his 
lumbosacral spine condition at any time since the effective 
date of the revised criteria.  

Furthermore, a higher evaluation would not result after 
combining the separate evaluations of the chronic orthopedic 
and neurologic manifestations of the veteran's intervertebral 
disc syndrome.  The veteran's chronic orthopedic 
manifestations are no more than 20 percent disabling under 
Codes 5003, 5010, 5292, and 5295, as briefly discussed in 
this section above.  It was not until the time of the VA 
examination in May 2005 that chronic neurologic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine were specifically identified and described, 
and these consisted of bilateral mild sensory radiation or 
radiculopathy down the lower extremities.  These disabilities 
were then separately service connected and evaluations 
assigned.  Thus, under Code 8520 for mild incomplete sciatic 
nerve impairment, the Board finds that these neurologic 
manifestations are properly evaluated as no more than 10 
percent disabling for each lower extremity, effective in May 
2005.  

As such neurologic manifestations were not expressly 
documented as being attributed to the service-connected 
degenerative disc disease of the lumbosacral spine prior to 
the May 2005 VA examination, the Board finds no basis in 
which to separately evaluate them prior to that date.  
Consequently, a rating in excess of 20 percent is not in 
order under the revised version of Code 5293 effective on 
September 23, 2002.  However, given that separate evaluations 
of chronic orthopedic and neurologic manifestations were 
assigned beginning in May 2005, the assignment of a higher 
rating is to be considered effective from May 2005.  A review 
of the file discloses that the RO assigned a separate 10 
percent rating for each lower extremity based on neurological 
disability under Code 8520, effective in May 2005.  In the 
Board's judgment, the assignment of separate ratings is 
proper, on the basis of objective clinical findings showing 
minimal neurologic impairment due to a disc disease that was 
described as mild in degree.

C.  Criteria effective on September 26, 2003

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability under evaluation criteria effective on 
September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
lumbosacral strain were revised.  Under such revisions, a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less; or where there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating for lumbosacral strain is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating for lumbosacral strain is 
warranted where there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
September 26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's low back disability is manifested 
by forward flexion of 30 degrees or less, or that his 
thoracolumbar spine is ankylosed in a favorable position.  As 
defined, ankylosis is immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995) [citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91]; see 
also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Clinical 
testing by VA and private examiners, as discussed in previous 
sections herein above, show that the veteran's range of 
motion of the lumbar spine is limited, but not to the degree 
required for a higher rating under the revised Code 5237.  

As noted, the revised Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.   affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
veteran's lumbar spine was limited to 30 degrees or less in 
forward flexion, or that the motion of his entire 
thoracolumbar spine would be equivalent to favorable 
ankylosis for an increased rating under the revised Code 
5237.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As noted previously, painful motion was 
taken into account on the range of motion studies, 
particularly during VA examinations.  

Further, the medical evidence shows that the veteran has 
peripheral neuropathy of the lower extremities, which is 
associated with his service-connected lumbosacral strain with 
degenerative changes.  The RO in a May 2005 rating decision 
granted a separation evaluation for these manifestations, in 
accordance with Note (1) under the General Rating Formula for 
Diseases and Injuries of the Spine.  As discussed in the 
previous section herein above, the Board finds that a 
separate 10 percent rating, and no more, under Code 8520 for 
each lower extremity is appropriate, based on objective 
findings of minimal neurologic impairment.  In consideration 
of this finding, the Board finds especially probative the 
remarks of the VA examiner in May 2005, who evaluated the 
veteran's neurologic condition as "mild."  




Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  The former rating formula, as applied to 
the facts of this case, has been discussed and considered in 
the preceding paragraphs.  The latter formula consists 
essentially of that criteria for evaluating intervertebral 
disc syndrome that were revised effective on September 23, 
2002, which has been cited in the section herein above, 
although the criteria are now found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).  As 
previously discussed and considered, the medical evidence of 
record does not contain objective findings of incapacitating 
episodes having a total duration of at least four weeks 
during the past twelve months.  That is, as noted in the 
section herein above, there is no medical evidence that a 
physician has prescribed bed rest for the veteran's low back 
disability on account of incapacitating episodes, since the 
effective date of the regulatory revisions pertaining to 
intervertebral disc syndrome.  Therefore, an increased rating 
is not warranted under revised Code 5243, as it pertains to 
evaluation according to incapacitating episodes.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for lumbosacral strain with degenerative 
changes, under both old rating criteria and rating criteria 
revised effective in September 23, 2002 and September 26, 
2003.  Further, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
associated peripheral neuropathy of the left lower extremity, 
and a rating in excess of 10 percent for associated 
peripheral neuropathy of the right lower extremity - both 
effective in May 2005 - under the revised rating criteria for 
the period of the veteran's claim.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

A rating in excess of 20 percent for lumbosacral strain with 
degenerative changes is denied.

A separate rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity associated with 
lumbosacral strain with degenerative changes is denied.  

A separate rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity associated with 
lumbosacral strain with degenerative changes is denied.


REMAND

By rating decision in May 2004, the RO denied the veteran's 
claim of entitlement to service connection for a cervical 
spine disability.  In a letter received by the RO in 
September 2004, the veteran expressed his disagreement with 
this decision on his neck claim.  The RO has not issued the 
veteran a statement of the case on this issue.

When there has been an initial RO adjudication of a claim and 
a timely notice of disagreement has been filed as to its 
denial (see 38 C.F.R. §§ 20.201, 20.302(a) (2004)), thereby 
initiating the appellate process, the claimant is entitled to 
a statement of the case.  As a statement of the case 
addressing the issue of service connection for a cervical 
spine disability has not yet been issued, a remand is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to service connection for a 
cervical spine disability.  The veteran 
should be advised of the time limit in 
which he can perfect an appeal to the 
Board on this issue by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302.  If, and only if, an appeal is 
perfected on this issue, should it be 
certified to the Board for further 
appellate review.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


